                                         Case 4:20-cv-05640-YGR Document 458 Filed 04/16/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5                                    UNITED STATES DISTRICT COURT

                                   6                                  NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8     EPIC GAMES, INC.,                                   Case No. 4:20-cv-05640-YGR
                                                        Plaintiff,                           ORDER RE: UNOPPOSED ADMINISTRATIVE
                                   9
                                                                                             MOTION OF THE REPORTERS COMMITTEE
                                                 v.                                          FOR FREEDOM OF THE PRESS AND 18
                                  10
                                                                                             MEDIA ORGANIZATIONS FOR TRIAL
                                  11     APPLE INC.,                                         ACCESS
                                                        Defendant.                           Re: Dkt. No. 457
                                  12
Northern District of California
 United States District Court




                                  13     APPLE INC.,
                                                        Counterclaimant,
                                  14
                                                 v.
                                  15

                                  16     EPIC GAMES, INC.,
                                                      Counter-Defendant.
                                  17

                                  18

                                  19          The Court has received an unopposed motion for trial access filed by the Reporters

                                  20   Committee for Freedom of the Press and Eighteen (18) Media Organizations (collectively,

                                  21   “Movants”). (Dkt. No. 457.) The Court is in the process of conferring with court staff to

                                  22   determine the feasibility of Movants’ requests for certain public access to the civil bench trial in

                                  23   this action given the current constraints necessitated by the coronavirus (COVID-19) pandemic.

                                  24   At this time, the Court can only guarantee that public access will include audio which will be

                                  25   provided by telephone line accessing the Court over its Zoom platform. The Court will fully

                                  26   address Movants’ motion, along with the related administrative motion for access filed by the

                                  27   class plaintiffs in the related cases (Dkt. No. 439), at the pretrial conference to be held next week

                                  28   on Wednesday, April 21, 2021.
                                         Case 4:20-cv-05640-YGR Document 458 Filed 04/16/21 Page 2 of 2




                                   1           In the meantime, the Court requests input by the parties. The parties are ORDERED to

                                   2   meet and confer and provide recommendations regarding logistics for providing daily public

                                   3   access of the exhibits that are admitted during the course of the bench trial. These

                                   4   recommendations shall be filed no later than 12:30 PM PDT on April 19, 2021.

                                   5          IT IS SO ORDERED.

                                   6   Dated: April 16, 2021

                                   7
                                                                                                       YVONNE GONZALEZ ROGERS
                                   8                                                                  UNITED STATES DISTRICT JUDGE
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        2
